United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2502
                                   ___________

Charles A. Aldrich,                  *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of Minnesota.
Laura L. Nelson; Department of       *
Human Services; Office of Child      * [UNPUBLISHED]
Support and Collections,             *
                                     *
            Appellees.               *
                                ___________

                             Submitted: November 4, 2003

                                  Filed: December 10, 2003
                                   ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.


      Charles A. Aldrich appeals from the district court’s1 dismissal of his civil
action arising out of Aldrich’s child-support obligations, and the court’s imposition
of Federal Rule of Civil Procedure 11 sanctions.


      1
       The Honorable Paul A. Magnuson, United States District Court Judge for the
District of Minnesota.
      Upon de novo review, we affirm the district court’s dismissal for lack of
subject matter jurisdiction for the reasons that the district court explained, see
Lemonds v. St. Louis County, 222 F.3d 488, 492-93 (8th Cir. 2000), cert. denied, 531
U.S. 1183 (2001), and we find no abuse of discretion in the imposition of Rule 11
sanctions given the frivolousness of this lawsuit.

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                        -2-